DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires the following:

    PNG
    media_image1.png
    368
    642
    media_image1.png
    Greyscale

At the instant, the invention as claimed is indefinite.
As claimed, the latch system requires the control system 1st and 2nd controllers 16 and 20) to not unlatch if the vehicle speed is greater than a predefined value or allow unlatching if the interior unlatch feature is actuated at least twice.
Here is the invention as claimed (concentrating in one of the latches, since all are the same):

    PNG
    media_image2.png
    618
    966
    media_image2.png
    Greyscale

First, the claim requires that there is “at least” one data network between the 1st and 2nd controllers. As seen above, there is only one data network (medium speed data network 18) between the 1st controller (16) and the 2nd controller (assuming is 20, although is actually named and defined as digital logic controller). The term “at least” implies more than one data network and it is unclear how operates with more than one. Correction is required.
Second, the claim requires 1st and 2nd controllers. However, the specification only define a controller as element 16. The specification defines a “digital logic controller”, not a 2nd controller. Just because the claim requires 1st and 2nd controllers, that will not differentiate both controllers. Each one is programmed differently. At the instant, the claim can be interpreted as that the controllers are the same. 


Third, the claim requires that depending of the vehicle speed, the powered latch can be unlatched or not. However, how that is possible?
In order to have that, the latch system requires sensors in an ABS module (34) that will detect the speed and then transfer that information through a high-speed data network (24) to the 2nd controller (20) to determine the vehicle speed. Therefore, without these features, there is no detection of the speed. These are not optional. Correction is required.
Claims 9 and 15 require the following:

    PNG
    media_image3.png
    685
    1275
    media_image3.png
    Greyscale

At the instant, the limitation is indefinite. 

As seen in paragraph 29, for the claimed 3 input features, the only controllers used are the power latch controller 16, the controller 8 and a body control module 40, connected by a data network. Correction is required.
Also, in order to perform this 3-input feature, the system needs to be detecting a crash or a loss on data network condition; is not always or in normal operation. In order to detect a crash, the system requires a restrain control module (28) and for the loss on data network collection if the data collection is broken (data network connection between sensors and the controller). Correction is required.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Here is a propose amendment to the claims (some depending claims will require further amendment and/or cancellation):

Propose amendment to claim 1:
-A latch system for vehicle doors, the latch system comprising:
a powered latch including a first controller and a powered actuator that is configured to unlatch the powered latch;
an interior unlatch input feature that can be actuated by a user to provide an electrical unlatch request;
digital logic controller 
a data network operatively interconnecting the first controller and the digital logic 
a module comprising at least one sensor that measures a vehicle speed;
a high-speed data network operatively interconnecting the module and the digital logic controller;
wherein the first controller and the digital logic the vehicle speed is greater than a predefined value unless the interior unlatch feature is actuated at least two times according to predefined criteria.-.

Propose amendment to claim 9 (same to claim 15):
-A latch system for vehicle doors, the latch system comprising: 
a powered latch including a first controller and a powered actuator that is configured to unlatch the powered latch;
an interior unlatch input feature that can be actuated by a user to provide a discrete input comprising an unlatch request;
an unlock input feature that can be actuated by a user to provide a discrete input comprising an unlock request; 
a control system in communication with the interior unlatch input feature and the unlock input feature, the control system formed by a second controller and a body control module that is in operatively communication with at least one module configured to detect a crash or data network failure;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 12, 2021